317 S.W.3d 690 (2010)
STATE of Missouri, Respondent,
v.
Curtis L. CORNELIUS, Appellant.
No. WD 70429.
Missouri Court of Appeals, Western District.
August 24, 2010.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Dora A. Fichter, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and GARY D. WITT, JJ.

Order
PER CURIAM:
Curtis L. Cornelius appeal's his conviction of forcible rape. He argues that the trial court erred by denying his request for mistrial when the DNA analyst testified that his DNA standard was submitted under a different case number. He argues that this was inadmissible evidence of uncharged *691 misconduct. Mfirmed. Rule 30.25(b).